IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                : No. 140 DB 2016 (No. 82 RST 2016)
                                :
                                :
JOHN EDWARD COFFEY              : Attorney Registration No. 70562
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Montgomery County)


                                         ORDER


 PER CURIAM


        AND NOW, this 20th day of October, 2016, the Report and Recommendation of

 Disciplinary Board Member dated October 11, 2016, is approved and it is ORDERED

 that John Edward Coffey, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.